MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         May 25 2017, 10:04 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                        Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                   Attorney General of Indiana
                                                        Matthew B. Mackenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Trevor Nash Tice,                                       May 25, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        15A05-1701-CR-171
        v.                                              Appeal from the Dearborn Circuit
                                                        Court
State of Indiana,                                       The Honorable James D.
Appellee-Plaintiff.                                     Humphrey, Judge
                                                        Trial Court Cause No.
                                                        15C01-1209-FB-45



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A05-1701-CR-171 | May 25, 2017         Page 1 of 4
                                       Statement of the Case
[1]   While on probation for child molesting as a Class B felony, Trevor Tice

      (“Tice”), violated the terms of his probation by stealing equipment from his

      employer. As a result of this violation, which Tice admitted, the trial court

      ordered him to serve his entire previously suspended sentence in the

      Department of Correction (“DOC”), with credit for time served. Tice argues

      that the trial court abused its discretion because Tice had a job and had enrolled

      in college. Finding no abuse of the trial court’s discretion, we affirm.


[2]   We affirm.


                                                     Issue
              Whether the trial court abused its discretion when it ordered Tice
              to serve his entire previously suspended sentence after he violated
              probation by committing another crime.


                                                     Facts
[3]   In 2013, a jury convicted Tice of Class B felony child molesting. The trial court

      sentenced him to the DOC for twelve (12) years, with five (5) years suspended

      and five (5) years on probation. In December 2015, Tice began to serve his

      probation. Three months later, in March 2016, Tice violated his probation by

      failing to report a change of address to the probation department. Tice

      admitted the violation, and the trial court revoked thirty days of his probation

      as a sanction.




      Court of Appeals of Indiana | Memorandum Decision 15A05-1701-CR-171 | May 25, 2017   Page 2 of 4
[4]   In October 2016, Tice violated his probation a second time when he committed

      Level 6 felony theft by stealing a safe and two log splitters from his employer,

      Orsheln Farm and Home. The theft was captured on videotape, and Tice

      admitted the violation at his revocation hearing in December 2016.


[5]   Following the presentation of evidence at the revocation hearing, the trial court

      noted that Tice was on probation for a very serious conviction and that this was

      his second violation. The court further noted that Tice had received a

      “significant break in [the] original sentence, with having five years suspended to

      probation.” (Tr. Vol. II at 27). The trial court also pointed out that Tice had

      already had one violation with only a thirty-day sanction. The trial court

      concluded the hearing by ordering Tice to serve his “entire previously

      suspended sentence of four (4) years and three hundred thirty-five days (335).”

      (Tr. Vol. II at 27). Tice appeals.


                                                  Decision
[6]   Probation is a matter of grace and a conditional liberty that is a favor, not a

      right. State v. Vanderkolk, 32 N.E.3d 775, 777 (Ind. 2015). Once a trial court

      has exercised its grace in this regard, it has considerable leeway in deciding how

      to proceed when the conditions of placement are violated. Prewitt v. State, 878
N.E.2d 184, 188 (Ind. 2007). If this discretion were not given to trial courts and

      sentences were scrutinized too severely on appeal, trial courts might be less

      inclined to order probation. Id. Accordingly, a trial court’s sentencing decision

      for a probation violation is reviewable for an abuse of discretion. Id. An abuse


      Court of Appeals of Indiana | Memorandum Decision 15A05-1701-CR-171 | May 25, 2017   Page 3 of 4
      of discretion occurs when the trial court’s decision is clearly against the logic

      and effect of the facts and circumstances. Id. If a trial court finds that a person

      has violated his probation before termination of the probationary period, the

      court may order execution of all or part of the sentence that was suspended at

      the time of the initial sentencing. IND. CODE § 35-38-2-3.


[7]   Here, Tice does not dispute the fact that he violated the terms of his probation.

      Rather, while acknowledging that “reversals on probation revocations are rare,”

      Tice argues that the trial court abused its discretion by ordering him to serve his

      entire previously suspended sentence because he “had a job waiting and had

      enrolled in college.” (Tice’s Br. at 7). However, at the sentencing hearing, the

      trial court pointed out that Tice had received a “significant break” when he was

      sentenced to twelve years with five years suspended to probation for his Class B

      felony conviction. (Tr. Vol. II 27). The trial court also pointed out that Tice

      had already had one probation violation with only a 30-day sanction. The trial

      court’s decision to deny Tice yet another chance is amply supported by the

      record and not clearly against the logic and effect of the facts and circumstances

      before the court. The trial court was well within its discretion when it ordered

      Tice to serve his entire previously suspended sentence.


[8]   Affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 15A05-1701-CR-171 | May 25, 2017   Page 4 of 4